Citation Nr: 1758465	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total rating for left hallux valgus deformity after June 1, 2013.

2.  Entitlement to a rating in excess of 10 percent for right hallux valgus.

3.  Entitlement to a rating in excess of 10 percent for left hallux valgus.

4.  Entitlement to service connection for a dental condition for compensation purposes.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for abdominal pain, also noted as urinary frequency.

7.  Entitlement to service connection for right wrist median nerve compression, also claimed as right hand pain, numbing of finger tips, and carpal tunnel syndrome (CTS).

8.  Entitlement to a rating in excess of 20 percent for residuals, left brachial plexus injury and left shoulder arthrofibrosis, prior to August 16, 2016 and following the period of a temporary total rating for convalescence that ended on January 1, 2017.

9.  Entitlement to an initial rating in excess of 30 percent for residual sensory and motor deficit in the upper left extremity related to the left shoulder injury.

10.  Entitlement to an effective date prior to November 30, 2009 for the award of service connection for residual sensory and motor deficit in the upper left extremity related to the left shoulder injury.

11.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to August 1980 with an additional 3 months and 20 days of active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the following rating decisions in December 2008 (increased rating residuals left shoulder), February 2010 (increased ratings bilateral hallux valgus), August 2010 (service connection for kidneys, abdominal pain, bilateral carpal tunnel syndrome, and dental condition) and May 2013 (a temporary total rating related to left hallux valgus surgery) of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the RO increased the ratings from noncompensable to 10 percent for both the right and left foot hallux valgus.  Thus, the issues are as characterized on the title page.

Also on appeal is the August 2013 rating decision in which the RO granted service connected for sensory and motor deficit residuals of the left shoulder injury on the basis of clear and unmistakable error (CUE) in the portion of the August 2010 rating decision that denied the claim.  As to the service connection claim for left hand pain, this is a full grant of the benefit sought, and there is no need for the Board to address the claim.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Therein the RO also assigned a 30 percent rating effective November 30, 2009, both of which the Veteran has appealed.

In January 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, his representative raised the issue of TDIU.  As a TDIU claim is part and parcel of the increased rating claims on appeal, and the issue has been raised by the record, the Board will exercise jurisdiction over the issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

New evidence has been associated with the claims file since the issuance of the SOCs in August 2013 and March 2015.  However, there have been no documents containing nonredundant evidence relevant to the claims decided herein associated with the claims file since the readjudication of those claims.

A separate rating decision was issued in August 2010 adjudicating the Veteran's claim of service connection for a dental condition.  When the claim was received in January 2010, it was clear that the Veteran wished the condition to be service connected.  Thus, it was properly taken as a dental claim for compensation purposes.  While the RO characterized the issue as "service connection for dental treatment" in the rating decision and August 2013 statement of the case, the Board interprets this as merely referring to treatment that occurred during service and not considering the dental claim as one for treatment purposes.  

In this regard, for dental claims, the RO adjudicates the service connection claim for compensation purposes and the Veterans Health Administration adjudicates the claim for outpatient treatment.  Given these circumstances, the Board limits the appeal to the issue of service connection for dental condition for compensation purposes.  To the extent raised, the claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VAMC.  See 38 C.F.R. § 17.161.  See also VBA Manual, M21-1, III.v.7.C.1.a; IX.ii.2.2.c.

The issues of service connection for a dental condition for compensation purposes, the hallux valgus rating claims and the effective date claim are decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's claimed dental disorder is for treatable conditions which are not service-connectable for compensation purposes.

2.  The Veteran is receiving the maximum schedular rating for service-connected right and left hallux valgus.

2.  The Veteran first filed his claim for service connection for left hand pain with numbness in the finger tips on November 30, 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C. §§ 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2017).

2.  The criteria for a rating in excess of 10 percent for service-connected right hallux valgus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code (DC) 5280 (2017).

3.  The criteria for a rating in excess of 10 percent for service-connected left hallux valgus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DC 5280 (2017).

4.  The criteria for an effective date prior to November 30, 2009 for the award of service connection for left hand pain with numbness in the finger tips have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Although the Board is remanding the remaining issues for further development, remand is not necessary for the claims decided herein as there is no reasonable possibility that further assistance would substantiate these claims.  See 38 C.F.R. § 3.159(d).


Service Connection-Dental Condition

The Veteran is claiming service connection for having many of his teeth pulled out while in service and having them replaced with dentures.  The Board acknowledges the extensive dental work the Veteran underwent while in service.  However, as explained below, compensation is not available for his claimed conditions.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.   38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  By contrast, 38 C.F.R. § 3.381(b) states that "[t]reatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities."  

There is no indication that the Veteran is claiming service connection for a condition specified in 38 C.F.R. § 4.150.  Rather, the alleged dental disorders are due to dental treatment in service that falls within the listed conditions in 38 C.F.R. § 3.381(b).  Therefore, the Board is unable to grant service connection for a dental disorder for compensation purposes as it is for a disorder for which compensation is not permitted.

As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a dental disorder for compensation purposes is not warranted.  As noted in the introduction, a dental claim for treatment purposes has been referred to the RO/VAMC.

Increased Rating-Hallux Valgus

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hallux valgus is evaluated under DC 5280 for "hallux valgus, unilateral."  A 10 percent rating is warranted when operated with resection of metatarsal head.  A 10 percent rating is also warranted when severe, if equivalent to amputation of great toe.  It is the appropriate DC for evaluating the Veteran's disabilities as it is specifically listed.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed).

As noted in the introduction, during the course of the appeal, a 10 percent rating was granted for both the Veteran's right and left hallux valgus.  A January 2012 VA examination reflects that, although the symptoms were considered mild or moderate, there had been a metatarsal osteotomy equivalent to metatarsal head resection on both sides.  Thus, the 10 percent rating is supported by the evidence.  Any associated severe symptoms are also contemplated by the 10 percent rating.

Because the Veteran is already receiving the maximum schedular 10 percent rating for both right and left hallux valgus, the preponderance of the evidence is against the claims and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  As such, higher ratings are not warranted.

Although the Veteran indicated at the Board hearing that the disabilities may have worsened, the Board does not find remand for another VA examination is warranted given the maximum rating awarded.  Additionally, the Veteran raised concerns about the outcome of his most recent surgery, a 100 percent rating was awarded for that circumstance, and the issue is also being remanded for additional development.

Earlier Effective Date-Left Upper Extremity

The Veteran is seeking an effective date prior to residual sensory and motor deficit associated with his left shoulder injury because he feels that he has been pursuing compensation for his left shoulder injury for a long time and is entitled to more compensation.

Typically, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155.  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the veteran's claims were filed.

The Board acknowledges that the Veteran pursued a claim for residuals of a right shoulder injury soon after leaving service.  He was service connected and assigned a 20 percent rating for the residuals of his right shoulder injury effective August 7, 1980.  The October 1980 rating decision adjudicating the claim notes limited use of left shoulder with pain and numbness in the left shoulder area.  However, the pain and numbness for which the Veteran is seeking an earlier effective date for service connection is pain and numbness in his hands and fingers.  It appears that these neurological aspects of left shoulder injury residuals were not present in 1980 and later developed.  This is consistent with the Veteran's own testimony that his shoulder has gotten gradually worse over the years.  Thus, the claim pursued in 1980 is distinct from the one which the Veteran has recently pursued before VA.  

Nothing further regarding the left shoulder was received until May 2002.  At that time, the Veteran sought an increased rating for his nerve condition, by which he meant the shoulder condition had previously been referenced in the October 1980 notification letter.  Again, the Board finds that nothing in that statement indicated numbness in the fingers and hands was present and was related to the left shoulder injury.  

The 2002 claim was denied in an August 2002 rating decision of which the Veteran was informed in September 2002.  Nothing further regarding the left shoulder was received thereafter until September 2008.  

Nothing in these previous claims indicated that numbness in the hands and fingers was being claimed as related to the left shoulder injury or otherwise.  Rather, the first filing indicating that left hand and finger pain and numbness might be related to the left shoulder injury was received on November 30, 2009.

To the extent that the Veteran's current rating for "residual sensory and motor deficit, left upper extremity" disability contemplates numbness, pain, or other neurological symptoms associated with his shoulder injury in places other than the hand and fingers, the Veteran's prior rating for "residual left brachial plexus injury and left shoulder arthrofibrosis" contemplated the neurological manifestations of the disability as the Veteran's code sheet revealed a rating under Diagnostic Codes 8510 (upper radicular group-fifth and sixth cervicals) and 5201 (arm, limitation of motion).

Therefore, the Veteran first filed for left hand and finger sensory and motor deficit related to the left shoulder injury in his November 30, 2009 claim.  As such, the benefit-of-the-doubt doctrine does not apply as the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, an earlier effective date is not warranted.

ORDER

Service connection for a dental condition for compensation purposes is denied.

A rating in excess of 10 percent for right hallux valgus is denied.

A rating in excess of 10 percent for left hallux valgus is denied.

An effective date prior to November 30, 2009 for the award of service connection for numbness in the left hand and finger tips associated with a left shoulder injury is denied.


REMAND

Temporary Total Rating-Hallux Valgus

With regard to the temporary total rating, the Board notes that the Veteran received post-operative care at the VA.  These records show that the Veteran had a fissure with ulceration of the sulcus of the 2nd digit of the left foot.  This may have affected the Veteran's recovery.  Further, the Board acknowledges the Veteran's testimony that he feels that his condition was not corrected by the surgery and complaints that he cannot bend his toes.  As a result, the Board finds it necessary to obtain a medical opinion as to whether the fissure was a complication of the surgery and, if so, how that complication affected the Veteran's recovery.

The United States Court of Appeals for Veteran's Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).

Service Connection-Right Median Nerve Compression

The Veteran has claimed service connection for pain and numbness in the right hand and fingers as well as for CTS.  He was diagnosed with right wrist median nerve compression and a history of CTS was noted.  Service connection is available on a presumptive basis for chronic diseases where there is evidence of continuity of symptomatology.  38 C.F.R. § 3.307, 3.309.  One of the chronic diseases listed in 38 C.F.R. § 3.309(a) is "organic diseases of the nervous system."  VA recognizes CTS and peripheral nerve conditions as an organic disease of the nervous system.  See VBA Manual, IV.ii.2.B.2.b. 

In May 2010, the VA examiner opined that the Veteran's right wrist median nerve compression is less likely than not related to service because the Veteran's left shoulder injury would not make injury to the right upper extremity nerve axis more likely.  This, however, does not address the Veteran's contention that his hand and arm pain had onset in 1982.  Therefore, a medical opinion as to whether service connection is warranted on this basis.

Service Connection-Kidney Disorder and Abdominal Pain

At the Board hearing, the Veteran noted having kidney surgery in 2004.  He states that his kidney symptoms began in service.  Over time, his symptoms got worse and he currently sees a urologist twice per year.  He reported experiencing urinary leakage and wearing absorbent materials requiring changing three times in an eight-hour shift.

Given the Veteran's report of having kidney surgery, the onset of symptoms during service, and current voiding dysfunction, a remand is warranted to afford the Veteran a VA examination and to obtain opinions as to whether these conditions are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Increased Ratings-Left Shoulder and Left Upper Extremity

As to the two remaining increased rating claims on appeal, the Veteran has claimed that each of these conditions has worsened since his most recent examinations.  Therefore, a remand for new examinations is warranted.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  

Other Considerations

The TDIU claim is inextricably intertwined with the increased rating claims remanded herein.  In addition, the Board notes that the Veteran is a former federal government employee who retired prior to his 2016 shoulder surgery.  The available personnel files related to his retirement should be obtained to assist in adjudicating the TDIU claim and he should be requested to fill out the standard VA TDIU application form.

In light of the remand, updated VA treatment records should also be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records from September 2016 to present.

2.  Send the Veteran the standard TDIU application form and ask him to return it 

3.  Obtain the Veteran's federal government personnel documents pertaining to his retirement.

4.  After completing the above, afford the Veteran with new VA examinations to assess the nature and severity of his service-connected left shoulder arthosfibrosis and residual left upper extremity sensory and motor deficits related thereto.

5.  Obtain a medical opinion as to when the Veteran's convalescence ended following the February 2013 surgery and whether recovery extended beyond June 1, 2013.  

Take into consideration whether the fissure with ulceration of the second left toe noted in post-operative treatment for the Veteran's left hallux valgus surgery is a complication of the said surgery and, if so, the length of time that the complication delayed his recovery.

Convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery is "the act of regaining or returning toward a normal or healthy state."  

6.  Obtain a medical opinion as to:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right median nerve compression and CTS are related to service, to include onset within a year of separation from service and on the basis of continuity of symptomatology.

Before rendering an opinion, the entire claims file should be reviewed.  In rendering an opinion, the examiner should consider the Veteran's lay statements as to onset and should provide a complete rationale for the opinion provided.

7.  Schedule the Veteran for a VA examination with an appropriate medical clinician to determine the nature and etiology of the Veteran's kidney and urinary frequency disorders (described as abdominal pain).  The entire claims file should be reviewed.

After completing the examination, the examiner should opine as to:

(A) For any diagnosed kidney disorder, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney disorder is related to service.

(B) For any diagnosed urinary frequency or abdominal pain disorder, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's urinary frequency/abdominal pain disorder is related to service.

In rendering these opinions, the examiner should consider the Veteran's lay statements as to the onset of his symptoms and the history of the disorders.  A complete rationale should be provided for all opinions offered.

8.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental SOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court o for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


